DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-18) in the reply filed on March 8, 2021 is acknowledged. Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 8, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7-12, this claim is ambiguous on whether it positively recites the presence of a polymer having a radically polymerizable side chain because it can be present in an amount of 0%.  Perhaps amend the claim to read “from greater than 0% to 40%.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-8, 13 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al (JP 2010-31240, please refer to the machine translation for mapping).
Regarding claims 1-2, Yoshida teaches curable composition (Title) comprising a cardo-skeleton containing monomer having two (meth)acrylol groups

    PNG
    media_image1.png
    164
    496
    media_image1.png
    Greyscale

And an aromatic ring-containing monofunctional (meth)acrylate monomer such as:

    PNG
    media_image2.png
    131
    357
    media_image2.png
    Greyscale

Where X is a hydrogen atom, Y is an aromatic ring, Z is an alkyene group and R5 is hydrogen or methyl (page 4).
	The composition also contains an acidic phosphate ester such as a C1-20 primary or secondary phosphate ester (page 4).  The amount of this acidic phosphate ester is 300 to 2000 ppm (page 5) which is 0.03% to 0.2 %.

    PNG
    media_image2.png
    131
    357
    media_image2.png
    Greyscale

	Regarding claims 7-8, Yoshida teaches that the cardo-skeleton monomer is present in the amount from 10 to 60% by weight (page 2).  It is noted that as the content of the polymer having a radically polymerizable group in a side chain can be present in the amount of 0%, it is not mandatorily present. 
	Regarding claim 13, Yoshida teaches that the composition further comprises an initiator, either thermal or photo (page 5).
	Regarding claim 16-18, Yoshida teaches a cured product which can be an optical member such as a lens (page 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (JP 2010-31240, please refer to the machine translation for mapping) in view of Itoh et al (US 2014/0200323).
	The discussion regarding Yoshida in paragraph 6 above is incorporated here by reference. 
Regarding claims 3-4, while Yoshida teaches that the composition contains an acidic phosphate ester such as a C1-20 primary or secondary phosphate ester (page 4), it fails to teach the inclusion an aromatic ring containing acidic phosphate ester.
	Itoh teaches a plastic lens (Abstract) which can incorporated many types of mold release agents in combination ([0050]).  The mold release agent include dibutyl acid phosphate (which reads on General Formula 1) as well as diphenyl acid phosphate (which reads on General Formula 2) ([0048]).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the diphenyl acid phosphate as taught by Itoh as an additional mold release agent in Yoshida. It would have been nothing more than combining prior art elements to yield predicable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
	Regarding claims 5-6, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Therefore, the ratio of the acidic phosphate ester to the aromatic ring-containing acidic phosphate ester and be 50:50.  Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
	Regarding claim 9-12. 
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (JP 2010-31240, please refer to the machine translation for mapping) in view of Morooka et al (US 2013/0237630).
	The discussion regarding Yoshida in paragraph 6 above is incorporated here by reference. 
	Regarding claim 14-15, Yoshida fails to teach the presence of a hydroperoxide compound and a non-conjugated vinylidene group-containing compound.
	Morooka teaches a curable resin composition (Abstract) for use in optical applications ([0172]).  It contains both a non-conjugated vinylidene group-containing compound ([0025]) and a hydroperoxide ([0016]).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the non-conjugated vinylidene group containing compound and the hydroperoxide compound of Morooka in the composition of Yoshida.  One would have been motivated to do so in order to receive the expected benefit of having a good heat resistance (Morooka, [0018]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764